In view of the State's peculiar interest in divorce proceedings, I am inclined to think the special Circuit Court rule might be upheld. We have held that in such cases, admission of the parties by way of decree *Page 147 pro confesso amount to but little. Considerable discretion is vested in the Circuit Courts in cases of this nature, and it is their duty to keep in mind the public welfare and morals that are involved. I doubt if Section 76 of the 1931 Chancery Act was intended to circumscribe the exercise of reasonable discretion by the Circuit Judges in protecting the public interests in divorce cases, and in the preventing of collusive or fraudulent divorces. See Wade v. Wade, 93 Fla. 1004,113 So.2d 374. The Legislature cannot deprive the courts of the rule-making power when its exercise is essential to the rightful administration of their constitutional jurisdiction. State v. Call, 39 Fla. 504, 22 So.2d 748.